        Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 1 of 35



                           THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 IN RE:                                           §
                                                  §
 WATSON GRINDING &                                §              CASE NO. 20-30967
 MANUFACTURING CO.,                               §
                                                  §              (Chapter 11)
      Debtor.


 GILBERTO FIGUEROA AND                            §
 ISABELLA FIGUEROA,                               §
                                                  §
         Plaintiffs,                              §
                                                  §
 v.                                               §
                                                  §               ADVERSARY NO. __________
 WATSON GRINDING AND                              §
 MANUFACTURING CO., WATSON                        §
 VALVE SERVICES, INC.,                            §
 KMHJ MANAGEMENT COMPANY,                         §
 LLC, KMHJ, LTD., WESTERN                         §
 INTERNATIONAL GAS &                              §
 CYLINDERS, INC., AND                             §
 MATHESON TRI-GAS, INC.,                          §
                                                  §
         Defendants.

                                     NOTICE OF REMOVAL

        Watson Grinding & Manufacturing Co. (the “Debtor”) files this Notice of Removal of the

state court action styled Gilberto Figueroa and Isabella Figueroa v. Watson Grinding & Manufacturing Co.,

Watson Valve Services, Inc., KMHJ Management Company, LLC, KMHJ, Ltd., Western International Gas &

Cylinders, Inc., and Matheson Tri-Gas, Inc., Cause No. 2020-08062, pending in the 61st Judicial District

Court of Harris County, Texas (the “State Court Action”).

                          I.      Procedural Background and Nature of Suit

        1.      On February 4, 2020, Gilberto and Isabella Figuero (collectively “Plaintiffs”) filed an

Original Petition, Request for Disclosure and Rule 193.7 Notice (the “Original Petition”) against

                                                      1
       Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 2 of 35




Watson Grinding & Manufacturing Co., Watson Valve Services, Inc., KMHJ Management Company,

LLC, KMHJ, Ltd., Western International Gas & Cylinders., Inc., and Matheson Tri-Gas, Inc.

(collectively, the “Defendants”). In their Original Petition, the Plaintiffs assert claims of negligence

and gross negligence against the Defendants.

       2.      On February 6, 2020 (the “Petition Date”), the Debtor filed its voluntary petition

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, pending in

the United States Bankruptcy Court Southern District of Texas, Houston Division (the “Chapter 11

Bankruptcy Case”).

       3.      On March 25, 2020, KMHJ, Ltd. and KMHJ Management Company, LLC filed an

Original Answer.

                                       II.     Basis for Removal

       4.      This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

       5.      The State Court Action was initiated prior to the commencement of the Chapter 11

Case. This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re

R.E. Loans, LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

       6.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

       7.      Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

                                                     2
          Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 3 of 35




Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

          8.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

          9.    The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.

          10.   Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.    Core or Non-Core Bankruptcy Jurisdiction

          11.   This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action

have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C.

§541.

          12.   Upon removal of the State Court Action, the Debtor consents to the entry of final

orders or judgment by the bankruptcy judge.

                                                    3
         Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 4 of 35



                                        IV.     Parties and Notice

         13.    Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 61st Judicial District Court of Harris County,

Texas.

         14.    In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:

 McMillan Firm PLLC                                     McCoy Leavitt Laskey LLC
 Chance A. McMillan                                     John V. McCoy
 Mathew Mendoza                                         Michael I. Ramirez
 Wayne Collins                                          N19 W24200 Riverwood Dr., Suite 125
 440 Louisiana Street, Ste 1200                         Waukesha, WI 53188
 Houston, TX 77002-1691                                 ATTORNEYS FOR WATSON GRINDING &
 cam@mcmillanfirm.com                                   MANUFACTURING CO.
 mem@mcmillanfirm.com
 wdc@mcmillanfirm.com
 ATTORNEYS FOR PLAINTIFFS

 Jackson Walker L.L.P.                                  Gieger, Laborde & Laperouse L.L.C.
 Bruce J. Ruzinsky                                      Ernest P. Gieger, Jr.
 1401 McKinney, Suite 1900                              701 Poydras Street, Suite 4800
 Houston, Texas 77010                                   New Orleans, Louisiana 70139
                                                        egieger@glllaw.com
 The Silvera Firm                                       bdoherty@glllaw.com
 Robert C. Turner                                       ATTORNEYS FOR WATSON VALVE SERVICES,
 17070 Dallas Parkway,                                  INC.
 Dallas, Texas 75248
 ATTORNEYS FOR KMHJ Management
 Company, LLC and KMHJ, Ltd

 Christopher M. LaVigne
 Greenberg Traurig, LLP
 2200 Ross Avenue, Suite 5200
 Dallas, TX 75201
 LaVigneC@gtlaw.com
 eservice@zehllaw.com




                                                    4
       Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 5 of 35




 Greenberg Traurig, LLP
 Paul Kerlin
 1000 Louisiana St., Ste 1700
 Houston, TX 77002
 kerlinp@gtlaw.com
 Attorneys For Matheson Tri-Gas & Western
 International Gas & Cylinder



                                    V.      Process and Pleadings

       15.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided.

       16.     In the State Court Action, summons was issued on February 5, 2020, but no return of

summons has been filed.

       17.     In accordance with Bankruptcy Rule 9027(c), the Debtor will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Debtor notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.




                                                  5
       Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 6 of 35




Dated: April 20, 2020.

                                           Respectfully submitted,

                                           JONES MURRAY & BEATTY, LLP

                                           By: /s/ Ruth Van Meter
                                           Erin E. Jones
                                           Texas Bar No. 24032478
                                           Ruth Van Meter
                                           Texas Bar No. 20661570
                                           Jones Murray & Beatty, LLP
                                           4119 Montrose Suite 230
                                           Houston, Texas 77006
                                           Phone: 832-529-1999
                                           Fax: 832-529-5513
                                           erin@jmbllp.com
                                           ruth@jmbllp.com

                                              AND

                                           McCOY LEAVITT LASKEY LLC

                                           By: /s/ Michael I. Ramirez
                                           Michael I. Ramirez
                                           Texas Bar No. 24008604
                                           20726 Stone Oak Parkway, Suite 116
                                           San Antonio, TX 78258
                                           Telephone (210) 446-2828
                                           Fax (262) 522-7020
                                           mramirez@mlllaw.com

                                           ATTORNEYS FOR WATSON GRINDING &
                                           MANUFACTURING CO.




                                       6
       Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 7 of 35



                                      CERTIFICATE OF SERVICE

       I certify that on April 20, 2020, a true and correct copy of the foregoing Notice was served via
ECF/PACER to all parties registered to receive such service and via first class mail (without
attachments) to the following:


 McMillan Firm PLLC                                   McCoy Leavitt Laskey LLC
 Chance A. McMillan                                   John V. McCoy
 Mathew Mendoza                                       Michael I. Ramirez
 Wayne Collins                                        N19 W24200 Riverwood Dr., Suite 125
 440 Louisiana Street, Ste 1200                       Waukesha, WI 53188
 Houston, TX 77002-1691                               ATTORNEYS FOR WATSON GRINDING &
 cam@mcmillanfirm.com                                 MANUFACTURING CO.
 mem@mcmillanfirm.com
 wdc@mcmillanfirm.com
 ATTORNEYS FOR PLAINTIFFS

 Jackson Walker L.L.P.                                Gieger, Laborde & Laperouse L.L.C.
 Bruce J. Ruzinsky                                    Ernest P. Gieger, Jr.
 1401 McKinney, Suite 1900                            701 Poydras Street, Suite 4800
 Houston, Texas 77010                                 New Orleans, Louisiana 70139
                                                      egieger@glllaw.com
 The Silvera Firm                                     bdoherty@glllaw.com
 Robert C. Turner                                     ATTORNEYS FOR WATSON VALVE SERVICES,
 17070 Dallas Parkway,                                INC.
 Dallas, Texas 75248
 ATTORNEYS FOR KMHJ Management
 Company, LLC and KMHJ, Ltd

 Christopher M. LaVigne
 Greenberg Traurig, LLP
 2200 Ross Avenue, Suite 5200
 Dallas, TX 75201
 LaVigneC@gtlaw.com
 eservice@zehllaw.com

 Greenberg Traurig, LLP
 Paul Kerlin
 1000 Louisiana St., Ste 1700
 Houston, TX 77002
 kerlinp@gtlaw.com
 ATTORNEYS FOR MATHESON TRI-GAS &
 WESTERN INTERNATIONAL GAS &
 CYLINDER

                                                        /s/ Ruth Van Meter
                                                        Ruth Van Meter

                                                  7
Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 8 of 35




EXHIBIT A – STATE COURT PLEADINGS
Office of Harris County District Clerk - Marilyn Burgess                                                                  Page 1 of 1
                  Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 9 of 35
 HCDistrictclerk.com              FIGUEROA, GILBERTO vs. WATSON GRINDING AND                                    4/17/2020
                                  MANUFACTURING CO
                                  Cause: 202008062  CDI: 7   Court: 061

 DOCUMENTS
 Number           Document                                                                    Post Date             Pgs
                                                                                              Jdgm
 90047677         Original Answer Of Defendants KMHI, Ltd. And KMHI Management Company, Llc        03/25/2020       5
                  Original Answer Of Defendants KMHI, Ltd. And KMHI Management Company, Llc        03/25/2020
 89305748         Suggestion of Bankruptcy                                                         02/06/2020       3
  ·>   89305749   Exhibit A                                                                        02/06/2020       3
 89305750         Suggestion of Bankruptcy                                                         02/06/2020       3
  ·>   89305751   Exhibit A                                                                        02/06/2020       3
 89264796         PLAINTIFFS ORIGINAL PETITION REQUEST FOR DISCLOSURE AND RULE 193.7               02/04/2020       9
                  NOTICE




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=3n7sO88MPvSlgSALonEH...                          4/17/2020
Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 10 of 35

               2020-08062 / Court: 061
Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 11 of 35
Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 12 of 35
Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 13 of 35
Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 14 of 35
Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 15 of 35
Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 16 of 35
Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 17 of 35
Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 18 of 35
      Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 19 of 35                         2/6/2020 4:15 PM
                                                                     Marilyn Burgess - District Clerk Harris County
                                                                                          Envelope No. 40630353
                                                                                              By: Brenda Espinoza
                                                                                          Filed: 2/6/2020 4:15 PM

                                 CAUSE NO. 2020-08062

Gilberto Figueroa, et al.,                     §
                                               §       In the District Court
       Plaintiffs                              §
v.                                             §
                                               §       061st Judicial District
Watson Grinding and Manufacturing              §
Co., et al.                                    §
                                               §       Harris County, Texas
       Defendants.                             §


                          SUGGESTION OF BANKRUPTCY


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Watson Grinding and Manufacturing Co. (“Watson Grinding”)

and informs the Court of the bankruptcy case filed under Chapter 11 of the Bankruptcy

Code now pending in the United States Bankruptcy Court for the Southern District of

Texas, Houston Division under Case No. 20-30967.            This bankruptcy case was

commenced on February 6, 2020.

       Watson Grinding suggests to the Court that the Automatic Stay under 11 U.S.C.

§ 362 prohibits continuation of proceedings affecting the interests of the bankruptcy

estate without prior approval of the bankruptcy court. A copy of the notice of bankruptcy

case filing is attached hereto as Exhibit A.

       Dated: February 6, 2020
Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 20 of 35




                              Respectfully submitted,

                              MCDOWELL HETHERINGTON LLP

                              By: /s/ Jarrod B. Martin

                              Jarrod B. Martin
                              Texas Bar No. 24070221
                              1001 Fannin Street
                              Suite 2700
                              Houston, TX 77002
                              P: 713-337-5580
                              F: 713-337-8850
                              E: Jarrod.Martin@mhllp.com


                              JONES MURRAY & BEATTY LLP
                              ERIN E. JONES (TBN 24032478)
                              4119 MONTROSE, SUITE 230
                              HOUSTON, TX 77006
                              TEL. 832-529-1999
                              FAX. 832-529-3393
                              ERIN@JMBLLP.COM

                              PROPOSED COUNSEL FOR WATSON
                              GRINDING AND MANUFACTURING CO.
     Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 21 of 35




                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served in
compliance with Fed. R. Civ. Pro. Rule 5 on all parties of record via email as follows:

      Chance A. McMillan                cam@mcmillanfirm.com
      Matthew Mendoza                   mem@mcmillanfirm.com
                                        filing@mcmillanfirm.com


                                        /s/ Jarrod B. Martin
                                        Jarrod B. Martin
Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 22 of 35




     Exhibit A
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 1 of 2
       Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 23 of 35


                                     United States Bankruptcy Court
                                       Southern District of Texas



Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed below
was filed under Chapter 111 of the United States
Bankruptcy Code, entered on 02/06/2020 at 12:22 PM and
filed on 02/06/2020.

Watson Grinding & Manufacturing Co.
4525 Gessner Road
Houston, TX 77041
Tax ID / EIN: XX-XXXXXXX



 The case was filed by the debtor's attorney:

 Jarrod B. Martin
 McDowell Hetherington LLP
 1001 Fannin St.
 Suite 2700
 Houston, TX 77002
 713-337-5580
The case was assigned case number 20-30967.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other
actions against the debtor and the debtor's property. Under certain circumstances, the stay may be
limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay.
If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are
available at our Internet home page http://www.txs.uscourts.gov/ or at the Clerk's Office, United States
Bankruptcy Court, PO Box 61010, Houston, TX 77208.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting
forth important deadlines.


                                                                       David J. Bradley
                                                                       Clerk, U.S. Bankruptcy
                                                                       Court




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440206                                     2/6/2020
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 2 of 2
       Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 24 of 35


                                       PACER Service Center
                                           Transaction Receipt
                                              02/06/2020 12:28:01
                     PACER Login:      mhllp123:3421775:0    Client Code:       7058
                     Description:      Notice of Filing      Search Criteria:   20-30967
                     Billable Pages:   1                     Cost:              0.10




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440206                             2/6/2020
      Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 25 of 35                         2/6/2020 4:15 PM
                                                                     Marilyn Burgess - District Clerk Harris County
                                                                                          Envelope No. 40630353
                                                                                              By: Brenda Espinoza
                                                                                          Filed: 2/6/2020 4:15 PM

                                 CAUSE NO. 2020-08062

Gilberto Figueroa, et al.,                     §
                                               §       In the District Court
       Plaintiffs                              §
v.                                             §
                                               §       061st Judicial District
Watson Grinding and Manufacturing              §
Co., et al.                                    §
                                               §       Harris County, Texas
       Defendants.                             §


                          SUGGESTION OF BANKRUPTCY


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Watson Valve Services, Inc. (“Watson Valve”) and informs the

Court of the bankruptcy case filed under Chapter 11 of the Bankruptcy Code now

pending in the United States Bankruptcy Court for the Southern District of Texas,

Houston Division under Case No. 20-30968. This bankruptcy case was commenced on

February 6, 2020.

       Watson Valve suggests to the Court that the Automatic Stay under 11 U.S.C.

§ 362 prohibits continuation of proceedings affecting the interests of the bankruptcy

estate without prior approval of the bankruptcy court. A copy of the notice of bankruptcy

case filing is attached hereto as Exhibit A.

       Dated: February 6, 2020
Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 26 of 35




                              Respectfully submitted,

                              MCDOWELL HETHERINGTON LLP

                              By: /s/ Jarrod B. Martin
                              Jarrod B. Martin
                              Texas Bar No. 24070221
                              1001 Fannin Street
                              Suite 2700
                              Houston, TX 77002
                              P: 713-337-5580
                              F: 713-337-8850
                              E: Jarrod.Martin@mhllp.com


                              JONES MURRAY & BEATTY LLP
                              ERIN E. JONES (TBN 24032478)
                              4119 MONTROSE, SUITE 230
                              HOUSTON, TX 77006
                              TEL. 832-529-1999
                              FAX. 832-529-3393
                              ERIN@JMBLLP.COM

                              PROPOSED COUNSEL FOR WATSON
                              VALVE SERVICES, INC.
     Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 27 of 35




                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served in
compliance with Fed. R. Civ. Pro. Rule 5 on all parties of record via email as follows:

      Chance A. McMillan                cam@mcmillanfirm.com
      Matthew Mendoza                   mem@mcmillanfirm.com
                                        filing@mcmillanfirm.com


                                        /s/ Jarrod B. Martin
                                        Jarrod B. Martin
Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 28 of 35




     Exhibit A
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 1 of 2
       Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 29 of 35


                                     United States Bankruptcy Court
                                       Southern District of Texas



Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed below
was filed under Chapter 111 of the United States
Bankruptcy Code, entered on 02/06/2020 at 12:26 PM and
filed on 02/06/2020.

Watson Valve Services, Inc.
4525 Gessner Road
Houston, TX 77041
Tax ID / EIN: XX-XXXXXXX



 The case was filed by the debtor's attorney:

 Jarrod B. Martin
 McDowell Hetherington LLP
 1001 Fannin St.
 Suite 2700
 Houston, TX 77002
 713-337-5580
The case was assigned case number 20-30968.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other
actions against the debtor and the debtor's property. Under certain circumstances, the stay may be
limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay.
If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are
available at our Internet home page http://www.txs.uscourts.gov/ or at the Clerk's Office, United States
Bankruptcy Court, PO Box 61010, Houston, TX 77208.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting
forth important deadlines.


                                                                       David J. Bradley
                                                                       Clerk, U.S. Bankruptcy
                                                                       Court




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440207                                     2/6/2020
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 2 of 2
       Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 30 of 35


                                       PACER Service Center
                                           Transaction Receipt
                                              02/06/2020 12:28:57
                     PACER Login:      mhllp123:3421775:0    Client Code:       7058
                     Description:      Notice of Filing      Search Criteria:   20-30968
                     Billable Pages:   1                     Cost:              0.10




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440207                             2/6/2020
      Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 31 of 35                                3/25/2020 4:07 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 41923795
                                                                                                   By: Quandella Andrews
                                    CAUSE NO. 2020-08062                                         Filed: 3/25/2020 4:07 PM


GILBERTO FIGUEROA AND ISABELLA                        §     IN THE DISTRICT COURT OF
FIGUEROA                                              §
                                                      §
        Plaintiffs,                                   §
                                                      §
        vs.                                           §
                                                      §
 WATSON GRINDING AND                                  §         HARRIS COUNTY, TEXAS
 MANUFACTURING CO.; WATSON                            §
 VALVE SERVICES, INC.; KMHJ                           §
 MANAGEMENT COMPANY, LLC;                             §
 KMHJ, LTD.; WESTERN                                  §
 INTERNATIONAL GAS & CYLINDERS,                       §
 INC.; AND MATHESON TRI-GAS, INC.                     §
                                                      §
        Defendants.                                   §            61st JUDICIAL DISTRCT

                     ORIGINAL ANSWER OF DEFENDANTS
              KMHJ, LTD. AND KMHJ MANAGEMENT COMPANY, LLC

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, Defendants KMHJ, LTD. and KMHJ MANAGEMENT COMPANY, LLC,

and subject to the pending bankruptcy proceedings filed by Watson Grinding and Manufacturing

Company and/or motions to stay pending bankruptcy, files this, their Original Answer to Plaintiffs’

Original Petition and would respectfully show the Court and the parties as follows:

                                                I.

                                     GENERAL DENIAL

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC generally deny each and

every, all and singular, the material allegations in Plaintiffs’ Petition and demand strict proof

thereof by a preponderance of the evidence. Defendants hereby enter a General Denial.




_____________________________________________________________________________________________
ORIGINAL ANSWER OFDEFENDANTS, KMHJ, LTD. AND
KMHJ MANAGEMENT COMPANY, LLC                                                            Page 1
RCT/pc*73-010
      Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 32 of 35


                                                II.

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert there is a defect

of parties. Defendants KMHJ, Ltd. and KMHJ Management Company, LLC did not operate nor

manage a manufacturing or production facility in Houston, Harris County, Texas.

                                                III.

       Defendants KMHJ, Ltd. and KMHJ Management Company, LLC assert that Defendants

are not liable in the capacity in which they have been sued. Defendants KMHJ, Ltd. and KMHJ

Management Company, LLC did not operate nor manage a manufacturing or production facility

in Houston, Harris County, Texas.

                                                IV.

       Further pleading, Defendants allege the action in question and any resulting damages were

as a result of the acts or omissions of other named parties or entities and Defendants invoke the

provisions of Texas Civil Practice Remedies Code, including but not limited to Chapter 33 and

§33.001; §33.002; §33.003; §33.004; §33.011; §33.012 and §33.013.

                                                V.

       Further pleading, if necessary, Defendants allege and hereby invoke the privileges of

Chapter 41 of the Texas Civil Practice Remedies Code, including but not limited to §41.001;

§41.002; §41.002(a)(b)(c) and (d); §41.003; §41.004; §41.006; §41.007; §41.008; §41.009;

§41.010; §41.011; §41.012 and §41.013.

                                                VI.

       Further pleading, if necessary, in the alternative, Defendants allege that they did not breach

any duty owed to Plaintiffs or any other party and any alleged acts or omissions of Defendants,

KMHJ, Ltd. and KMHJ Management Company, LLC and were not a proximate cause of the

alleged accident in question and the resulting damages.
_____________________________________________________________________________________________
ORIGINAL ANSWER OFDEFENDANTS, KMHJ, LTD. AND
KMHJ MANAGEMENT COMPANY, LLC                                                            Page 2
RCT/pc*73-010
      Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 33 of 35


                                              VII.

       Further pleading, if necessary, in the alternative, Defendants assert all available defenses

under §41.0105 of the Texas Civil Practice Remedies Code; in addition to any other limitation or

law, recovery of medical or healthcare expenses incurred is limited to the amount actually paid or

incurred by or on behalf of Plaintiffs.

                                              VIII.

       Further pleading, Defendants submit Plaintiffs’ claims for punitive damages, exemplary

damages, if any, are limited under the Texas Civil Practice and Remedies Code §41.008 with the

amount of recovery of exemplary or punitive damages not to exceed two times the amount of

economic damages, plus, an amount equal to any non-economic damages found by the jury, not to

exceed the sum of $150,000; or $200,000. See Texas Civil Practice Remedies Code §41.008.

Plaintiffs further may not recover any interests from any award of punitive or exemplary damages.

See Texas Civil Practice Remedies Code §41.007.

                                               IX.

       Further pleading, Defendants argue any award of punitive or exemplary damages is

unconstitutional and that the award of such damages constitutes punishment and violation of the

Eighth Amendment of the United States Constitution. Plaintiffs’ claims for punitive or exemplary

damages violates both the U.S. and Texas Constitutions guaranteeing the right to due process as

provided in the Fifth and Fourteenth Amendments of the United States Constitution, in addition to

Article One, Section Nineteen of the Texas Constitution.

                                               X.

       Further pleading, punitive and exemplary damages violate the double jeopardy clause of

the Fifth Amendment to the United States Constitution. Plaintiffs’ claim for punitive or exemplary

damages also violates Defendants’ right to protection from being subjected to excessive fines, as
_____________________________________________________________________________________________
ORIGINAL ANSWER OFDEFENDANTS, KMHJ, LTD. AND
KMHJ MANAGEMENT COMPANY, LLC                                                            Page 3
RCT/pc*73-010
      Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 34 of 35


provided in Article One, Section Thirteen of the Texas Constitution. Claims for punitive damages

should be separated from compensatory damages in a bifurcated trial. Otherwise, evidence

admissible on the question of punitive damages may inflame and destroy a jury’s assessment of

compensatory damage liability.

       WHEREFORE, PREMISES CONSIDERED, Defendants KMHJ, Ltd. and KMHJ

Management Company, LLC pray that Plaintiffs recover nothing of and from Defendants, and

Defendants be discharged to go hence without delay and recover their cost, that Plaintiffs’ claims

and/or causes of action be dismissed, and for such other and further relief to which Defendants,

KMHJ, Ltd. and KMHJ Management Company, LLC may be justly entitled.

                                                    Respectfully submitted,

                                                    THE SILVERA FIRM
                                                    A Professional Corporation


                                                    BY:     /s/ Robert C. Turner
                                                            ROBERT C. TURNER
                                                            State Bar No. 00791831
                                                            17070 Dallas Parkway, Suite 100
                                                            Dallas, Texas 75248
                                                            Telephone (972) 715-1750
                                                            Facsimile (972) 715-1759
                                                            robertturner@silveralaw.com
                                                            notice@silveralaw.com

                                                    ATTORNEYS FOR DEFENDANTS
                                                    KMHJ, LTD. and KMHJ MANAGEMENT
                                                    COMPANY, LLC




_____________________________________________________________________________________________
ORIGINAL ANSWER OFDEFENDANTS, KMHJ, LTD. AND
KMHJ MANAGEMENT COMPANY, LLC                                                            Page 4
RCT/pc*73-010
      Case 20-30967 Document 224 Filed in TXSB on 04/20/20 Page 35 of 35


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon counsel of record in accordance with the Texas Rules of Civil Procedure on this
the 25th day of March 2020.

Chance A. McMillan                         Via Email: cam@mcmillanfirm.com
Mathew Mendoza                             Via Email: mem@mcmillanfirm.com
McMILLAN FIRM, P.L.L.C.                    Via Email: filing@mcmillanfirm.com
440 Louisiana Street, Suite 1200
Houston, Texas 77002-1691
Attorneys for Plaintiffs

Jarrod B. Martin                           Via Email Jarrod.Martin@mhllp.com
McDOWELL HETHERINGTON, LLP
1001 Fannin Street, Suite 2700
Houston, TX 77002

Erin E. Jones                              Via Email: Erin@jmbllp.com
JONES MURRAY & BEATTY, LLP
4119 Montrose, Suite 230
Houston, TX 77006
Proposed Bankruptcy Counsel for Watson
Grinding and Manufacturing Co.

                                                       /s/ Robert C. Turner
                                                   ROBERT C. TURNER




_____________________________________________________________________________________________
ORIGINAL ANSWER OFDEFENDANTS, KMHJ, LTD. AND
KMHJ MANAGEMENT COMPANY, LLC                                                            Page 5
RCT/pc*73-010
